Exceptions overruled. This case comes here on exceptions by the defendant to the denial of his motion for a new trial, the basis of which was that the amount awarded by the jury on the count for consequential damages was excessive. The defendant as the excepting party “has the burden of showing by his bill of exceptions that there was substantial error prejudicial to him with reference to a point covered by an exception. ” Furbush v. Connolly, 318 Mass. 511, 512. This burden has not been sustained. The bill of exceptions failed to state that it contains all the evidence material to the question presented. McKin v. Siegel, 256 Mass. 269. Commonwealth v. McIntosh, 259 Mass. 388, 391. Hall v. Smith, 283 Mass. 166, 167. Gurll v. Massasoit Greyhound Association, Inc. 325 Mass. 76, 77.
The case was submitted on briefs.